CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM As independent registered public accountants, we hereby consent to the use of our report incorporated by reference herein dated August 13, 2007 on the financial statements of the Leader Short-Term Bond Fund, a series of Trust for Professional Managers, as of May 31, 2007 and for the periods indicated therein and to the references to our firm in the prospectus and the Statement of Additional Information in this Post-Effective Amendment to Trust for Professional Managers’ Registration Statement on Form N-1A. Cohen Fund Audit Services, Ltd. Westlake, Ohio September 17, 2007
